The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO  65101
Dear Secretary Cook:
This has reference to Opinion Letter No. 129-2001, issued on January 2, 2001. Please note that the summary statement prepared by Husch 
Eppenberger related to the Tobacco Settlement, Version 3A.
Thank you for your attention to this matter.
Sincerely,
                              JEREMIAH W. (JAY) NIXON Attorney General
                              CURTIS F. THOMPSON Assistant Attorney General
sld